DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claim 6 in the reply filed on 11/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.’
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later ‘invention.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105689150 A, referred to herein as 'CN ‘150', in view of US 20150144570, referred to herein as 'US ‘570'.
Regarding Claim 6, CN ‘150 discloses grinding of lead-zinc oxide ore to produce a granulate of lead-zinc oxide having a particle diameter less than or equal to 0.074 mm, adjusting the pH of said granulate to a pH of 9, adding a water glass inhibitor in the amount of 500-1000 g/t, and adding a collector solution comprising xanthates, fatty acid and ether amines in an amount of 800 g/t (Embodiment 1). Further, this embodiment of CN ‘150 discloses no use of hydroximic acid in the collector, or 0% hydroximic acid. This reads on Claim 6, in which a method of using a combined collector for zinc oxide ore flotation comprising grinding a zinc oxide ore in the form of run-of-mine ore to an extent that the content of the ore with a particle size of 0.074 mm or less is not less than 60%, subjecting the ground zinc oxide ore to a pulp conditioning to a pH of 8-12, adding 500-3500 g/t of an inhibitor, and adding 400-1200 g/t of the combined collector is disclosed, wherein the combined collector comprises 0-10 wt% of a hydroximic acid.
Further regarding Claim 6, CN ‘150 does not disclose the use of a mercaptobenzothiazole; however, mercaptobenzothiazoles are known in the art to be effective as  collectors in ore flotation processes. For example, US ‘570 discloses the use of mercaptobenzothiazole as a suitable collector component in a flotation process for extracting metals from ore (Claim 5). Given that both the collector disclosed by CN ‘150 and mercaptobenzothiazole are known in the art as effective collectors for extracting metals from ore, one of ordinary skill in the art would find it obvious to combine said collectors to create a third collector comprising fatty acids and mercaptobenzothiazole, as both are known to be used in the art for the same intended use. It is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose – see MPEP 2144.06 (I).
Further regarding Claim 6, while the prior art is silent regarding the percent loading of the fatty acid and mercaptobenzothiazole, one of ordinary skill in the art would find it obvious to determine the amounts of such materials that would result in the most effective extraction of metal from the used ore.
Further regarding Claim 6, while the prior art does not disclose a second conditioning step and flotation step, repeating separation steps is common in the art with the aim of increasing yield. One of ordinary skill in the art would find it obvious to repeat such a process as required  in the instant claim, in order to maximize the amount of metal that is extracted from the used ore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736